DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 2/24/2021.  Claim 2 is pending for consideration in this Office Action.

Response to Amendment

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the recitation of “...a power circuitry used for driving the compressor, the expansion valve, and the motor,” renders the claim unclear.  Applicant’s amendment tries to move the previous recited “power device” out of the realm of interpretation under 112f, however the limitation “power circuitry” is not explicitly found in the disclosure.  Whereas it is implicit that ‘power circuitry’ is used in the invention, Applicant is bound by what has been explicitly disclosed.  In particular, a power device has been explicitly defined as a ‘semiconductor device.’  [0017]. Thus, it is problematic to now call a “power device” power circuitry.  However, in 0027 of the disclosure, a “drive circuit” has been disclosed as the structure to perform the recited function.  For examination purposes, the limitation has been interpreted as - - a drive circuit used for driving the compressor, the expansion valve, and the motor - - for clarity.

Regarding Claim 2, the recitation of “...a controller to determine whether an outdoor temperature outside the outdoor unit is higher than a first reference temperature,” renders the claim unclear because it is unclear how a controller can measure temperature and subsequently make a determination.  In particular, the limitation encompasses all means or methods of obtaining outdoor temperature because the claim does not recite the particular structure that accomplishes the function.  Thus, the scope of the claim is unclear.  See MPEP 2173.05(g).  
For examination purposes, the limitation has been interpreted as - - an outdoor temperature sensor; and a controller to determine whether an outdoor temperature outside the outdoor unit is higher than a first reference temperature - - for clarity.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misaka et al. (JP2017026240A) and Motegi (US2018/0347911) in view of Pussell (US2011/0005145).

Regarding Claim 2, Misaka teaches an outdoor unit [1] of a heat-pump hot water dispenser [fig 1], the outdoor unit comprising: an air heat exchanger [6] to exchange heat between air outside the outdoor unit and a refrigerant [0010; 0012]; 
a compressor [3] to compress the refrigerant flowed out of the air heat exchanger [0010; 0012]; 
a water heat exchanger [4] to exchange heat between the refrigerant flowed out of the compressor and water [0011]; 
an expansion valve [5] to reduce a pressure of the refrigerant flowed out of the water heat exchanger [0011]; 
a fan [7] to move air outside the outdoor unit into the air heat exchanger [0012]; 
a motor to rotate the fan [implicit at 0019 where one skilled in the art would recognize that a fan necessarily has a motor]; 
a drive circuit [0023; fig 20] used for driving the compressor [3] and the motor [0017; 0019]; 
a heat sink [280] located in a space that is an extension portion beyond the air heat exchanger, of a channel of air moved by rotation of the fan during heating of the water from outside the outdoor unit into the air heat exchanger, the heat sink dissipating heat generated by the power device during driving of the compressor [0028; 0029; fig 2]; 
However, Motegi teaches a heat pump apparatus [0004] having a power device [24] to drive an expansion valve [10; 0033] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. secures the predetermined opening degree of the expansion valve.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Misaka to have wherein the power device to drive the expansion valve in view of the teachings of Motegi where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. secure the predetermined opening degree of the expansion valve.
Lastly, Pussell teaches a heat pump hot water system [0002] having 
an outdoor temperature sensor [110; 0024]; and a controller to determine whether an outdoor temperature outside the outdoor unit is higher than a first reference temperature [0024; 0040; where a determination is made regarding if an ambient temperature is above -5°C], and provide a control, upon both completion of operation of heating of the water and determination that the outdoor air temperature outside the 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Misaka to have an outdoor temperature sensor; and a controller to determine whether an outdoor temperature outside the outdoor unit is higher than a first reference temperature, and provide a control, upon both completion of operation of heating of the water and determination that the outdoor air temperature outside the outdoor unit is higher than the first reference temperature, to rotate the fan in a direction opposite to a rotation direction of the fan during heating of the water in view of the teachings of Pussell in order to improve the overall heating efficiency of the system.

Response to Arguments

On pages 5-9 of the remarks, Applicant argues with respect to Claim 2 that Misaka et al. (JP2017026240A, hereinafter “Misaka”) as modified by Pussell (US2011/0005145, hereinafter “Pussell”) does not teach " a controller to determine whether an outdoor air temperature outside the outdoor unit is higher than a first reference temperature, and provide a control, upon both completion of operation of heating of the water and determination that the outdoor air temperature outside the outdoor unit is higher than the first reference temperature, to rotate the 

MPEP 2144.08 explains establishing a prima facie case of obviousness. 

In response to Applicant's arguments, a new interpretation of Pussell is provided where Pussell teaches a scenario where a controller determines whether an outdoor temperature outside the outdoor unit is higher than a first reference temperature [0024; 0040; where a determination is made regarding if an ambient temperature is above -5°C.  See also S230 at fig 2], and provide a control, upon both completion of operation of heating of the water and determination that the outdoor air temperature outside the outdoor unit is higher than the first reference temperature, to rotate the fan in a direction opposite to a rotation direction of the fan during heating of the water [0029; 0040; at 0029 it is disclosed that after normal operation i.e. water heating operation a de-icing operation is performed whereby the fan is reversely operated and at 0040 it is disclosed that when the ambient temperature is greater than -5°C the de-icing is performed where the fan is reversely operated. See also at fig 2 following S230 → S250 → S256; where per 0028 when the compressor is off the fan is reversely operated].  Thus, Pussell teaches the claimed limitation. Accordingly, the rejection is maintained.
For at least the reasons above, Claim 2 remains rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763